Title: From George Washington to Thomas Johnson, 21 March 1778
From: Washington, George
To: Johnson, Thomas



Sir
Head Quarters Valley Forge 21 March 1778

I do myself the honor to inclose you a representation made to me, by Mr Chaloner Deputy Commy of Purchases, upon the difficulty, under

your present law, of procuring Waggons to bring forward the public Stores of provision collected at the Head of Elk and Middletown in your State.
The State of Pennsylvania has been already exceedingly harrassed in providing teams, as we have drawn our Horses and Waggons almost totally from them since the commencement of this dispute. I would therefore wish, that you would lay this matter before your legislature, and endeavour to procure an amendment to the law, whereby a mode may be fallen upon to obtain a sufficient number of Waggons to bring forward the Stores at the places abovementioned and in the neighborhood of them.
Governor Livingston lately did us the favr to procure a law, of the State of Jersey, vesting him and the Council with powers to impress any number of Waggons, to supply the Army, in cases of great emergency, and I can assure you that is truly the case now. If we do not establish Magazines in Camp and near it, before our Reinforcements arrive, it will be impossible to subsist our force when collected. I have to acknowledge the Rect of yours some little time ago, informing me of the steps you had taken to procure us a supply of provision. I sincerely thank you, and hope I shall find the same readiness in you to assist us with Carriages.
As one of the Gentlemen in the Commy department will wait upon you with this, he will inform you of the number wanting at present. I have the honor to be with great Respect & Regard Yr Excellency’s most obedient Servt

Go: Washington

